Case 1:19-cv-00038-AJT-TCB Document 1-1 Filed 01/09/19 Page 1 of 3 PageID# 8




                      Exhibit 1
Case 1:19-cv-00038-AJT-TCB Document 1-1 Filed 01/09/19 Page 2 of 3 PageID# 9




                                              Schedule

Line 1   Claim No.                                   1

Line 2   Musical Composition       1979

Line 3   Writer(s)                 William Patrick Corgan

Line 4   Publisher Plaintiff(s)    William Patrick Corgan, an individual dba Cinderful Music

Line 5   Date(s) of Registration   1/29/96

Line 6   Registration No(s).       PA 773-963

Line 7   Date(s) of Infringement   4/27/18

Line 8   Place of Infringement     The Green Turtle - Leesburg




Line 1   Claim No.                                   2

Line 2   Musical Composition       Billie Jean

Line 3   Writer(s)                 Michael Jackson

Line 4   Publisher Plaintiff(s)    MJ Publishing Trust d/b/a Mijac Music

Line 5   Date(s) of Registration   12/27/82

Line 6   Registration No(s).       PA 158-772

Line 7   Date(s) of Infringement   4/27/18

Line 8   Place of Infringement     The Green Turtle - Leesburg
Case 1:19-cv-00038-AJT-TCB Document 1-1 Filed 01/09/19 Page 3 of 3 PageID# 10




Line 1   Claim No.                                   3

Line 2   Musical Composition       Take On Me

Line 3   Writer(s)                 Magne Furuholmen a/k/a Mags Furuholmen; Pal Waaktaar; Morten Harket

Line 4   Publisher Plaintiff(s)    Sony/ATV Songs LLC

Line 5   Date(s) of Registration   9/9/85

Line 6   Registration No(s).       PA 274-789

Line 7   Date(s) of Infringement   4/27/18

Line 8   Place of Infringement     The Green Turtle - Leesburg




Line 1   Claim No.                                   4

Line 2   Musical Composition       Use Me

Line 3   Writer(s)                 Bill Withers

Line 4   Publisher Plaintiff(s)    Interior Music Corp.

Line 5   Date(s) of Registration   12/13/00         4/24/72

Line 6   Registration No(s).       RE 832-587      Eu 325138

Line 7   Date(s) of Infringement   4/27/18

Line 8   Place of Infringement     The Green Turtle - Leesburg
